—Appeal by the People from an order of the Supreme Court, Queens County (Browne, J.), dated May 7, 1998, which granted that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the order is affirmed.
The record supports the Supreme Court’s determination that the police did not have probable cause to arrest the defendant for car theft. Accordingly, the defendant’s motion to suppress was properly granted. O’Brien, J. P., Thompson, Krausman and Luciano, JJ., concur.